Citation Nr: 0739073	
Decision Date: 12/12/07    Archive Date: 12/19/07

DOCKET NO.  05-25 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to dependents' educational assistance (DEA) under 
Chapter 35 of Title 38 of the United States Code.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1986 to May 1987 and from April 1998 to November 2003.  
This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2005 rating decision by the Waco Regional 
Office (RO) of the Department of Veterans Affairs (VA) that, 
among other things, granted service connection for major 
depression and migraine headaches and assigned 100 and 50, 
percent ratings, respectively, effective November 5, 2003 
(the date of discharge).  Entitlement to special monthly 
compensation based on housebound criteria was granted from 
November 5, 2003.  Eligibility to dependents' educational 
assistance and special monthly compensation based on aid and 
attendance was denied.  In his June 2005 notice of 
disagreement, the veteran specifically limited the appeal to 
eligibility to dependents' educational assistance.   

In his June 2005 notice of disagreement, the veteran raised a 
claim seeking total disability rating based on individual 
unemployability (TDIU) due to service-connected disability 
(ies); this matter is not before the Board and is referred to 
the RO for further action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he has at least one service-
connected disability which is permanently and totally 
disabling for the purposes of entitlement to Dependents' 
Educational Assistance under 38 U.S.C.A. Chapter 35 (2007).

Here, service connection is in effect for major depression 
and migraine headaches, evaluated as 100 percent and 50 
percent disabling since November 5, 2003.  The evidence 
included February, October, and November 2004 VA examination 
reports which were the bases for the assigned ratings; 
however the examination reports did not indicate whether or 
not the veteran's major depression and/or migraine headache 
disorders were permanent in nature.  An August 2005 record 
from VA Central Health Care System noted that the veteran had 
a diagnosis of double depression (major depressive disorder 
superimposed on dysthymic disorder), his long term prognosis 
was guarded at best, and by definition dysthymic disorder was 
a chronic unremitting depressive disorder.  At the time of 
the current decision that denied the DEA claim, appropriate 
examinations were to be scheduled to re-evaluate his major 
depression and migraine headaches disorders in March 2007.  
However, it does not appear that such examinations were ever 
scheduled and to date, the veteran has not been specifically 
examined by VA to determine whether his major depression 
and/or migraine headaches are permanent in nature.  The 
outcome of a current examination and any further adjudication 
with respect to permanency, etc. of the veteran's depression 
and possibly his migraine headache disorders are relevant to 
determine eligibility for DEA under Chapter 35.  

In light of the foregoing, additional development, to include 
any appropriate VA examination(s), is warranted prior to 
further consideration by the Board.  In this regard, the 
veteran should also be afforded an opportunity to submit any 
recent medical records or opinions pertinent to his claim 
that have not already been associated with the veteran's 
claims file, to include any treatment records from private 
physicians and records of any VA facilities that may be 
involved in the veteran's treatment, specifically since 2005.  
In this regard, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered to be constructively in the possession 
of VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466- 67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to the 
VCAA, VA must obtain outstanding VA and private records. See 
38 U.S.C.A. § 5103A (b-c) (West 2002); 38 C.F.R. § 3.159(c) 
(2007).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the veteran 
and request that he identify all VA and 
non-VA health care providers, other than 
those already associated with the claims 
folder, that have treated him for major 
depression and migraine headaches since 
2005 (the date of the last treatment 
records associated with the claims file).  
This should specifically include any 
treatment records from the veteran's 
private physicians and any VA facilities 
that have treated the veteran.  The aid of 
the veteran in securing these records, to 
include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative results, 
that fact should clearly be documented in 
the claims file, and the veteran should be 
informed in writing.

2.  The RO/AMC should then schedule the 
veteran for an examination to determine 
whether he is permanently precluded from 
securing or following a substantially 
gainful occupation due to his service-
connected disabilities (especially due to 
major depression and/or migraine 
headaches).  All indicated tests and 
studies must be performed, and any 
indicated consultations must be scheduled.  
The claims folder must be made available 
to the examiner for review, and the 
examiner must verify that the claims 
folder has, in fact, be reviewed.  The 
rationale for all opinions must be set 
forth in writing.  

3.  Afterwards, the RO/AMC should 
undertake any other indicated development, 
and then readjudicate the issue of 
entitlement to permanence of a total 
disability rating for the purpose of 
qualifying for dependents' educational 
assistance under Chapter 35 of title 38 of 
the United States Code.  If the benefits 
sought on appeal are not granted to the 
veteran's satisfaction, he and his 
representative must be furnished a 
Supplemental Statement of the Case and 
afforded an opportunity to respond.  
Thereafter, if in order, the case should 
be returned to the Board for further 
appellate action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

